             Case MDL No. 2953 Document 38 Filed 08/07/20 Page 1 of 4



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: COVIDIEN HERNIA MESH
PRODUCTS LIABILITY LITIGATION                                                         MDL No. 2953



                                ORDER DENYING TRANSFER


        Before the Panel:* Defendants1 move under 28 U.S.C. § 1407 to centralize pretrial
proceedings in this litigation in the Southern District of New York. This litigation consists of twelve
actions in nine districts, as listed on Schedule A.

        Plaintiffs in the Western District of New York Black action oppose centralization, and
plaintiffs in the Southern District of New York and District of New Jersey actions filed a joinder to
the Black plaintiffs’ response.2 Plaintiffs in the Central District of California and Northern District
of California actions do not oppose centralization. All responding plaintiffs argue that, should the
Panel grant centralization, the appropriate transferee district is the District of Massachusetts. 3

       After considering the arguments of counsel,4 we are not persuaded that centralization is
necessary for the convenience of the parties and witnesses or to further the just and efficient conduct


       *
               Judge Ellen Segal Huvelle took no part in the decision of this matter.
       1
               Covidien LP, Covidien Holding Inc., Covidien, Inc., Covidien plc, Tyco Healthcare
Group, Tyco International, Sofradim Productions SAS, Medtronic, Inc., and Medtronic USA, Inc.
(together, Covidien).
       2
                Defendants are under the impression that the New York and New Jersey plaintiffs’
joinder adopted only the Black plaintiffs’ arguments regarding the appropriate transferee district and
Section 1404 transfer. We disagree with that interpretation, as the joinder was filed as a “Response
(Joinder) In Opposition” and clearly states it “joins in the relief and arguments set forth” in the
Black plaintiffs’ response.
       3
               Plaintiffs in the Eastern District of Louisiana Singletary action did not respond to the
motion but filed a Notice of Waiver of Oral Argument that stated they support centralization in the
District of Massachusetts.
       4
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
considered without oral argument all matters considered at its hearing session of July 30, 2020,
pursuant to Panel Rule 11.1(c). See Order Dispensing with Oral Argument in All Dockets, MDL
No. 2953 (J.P.M.L. Jul. 15, 2020), ECF No. 36.
             Case MDL No. 2953 Document 38 Filed 08/07/20 Page 2 of 4



                                                 -2-

of this litigation at this time. The actions share allegations that defects in defendants’ hernia mesh
products can lead to complications. Centralization thus likely would avoid a certain amount of
duplicative discovery, eliminate the possibility of conflicting rulings on the scope of discovery and
other pretrial matters, and create some efficiencies for the parties and the judiciary. But where, as
here, “only a minimal number of actions are involved, the proponent of centralization bears a heavier
burden to demonstrate that centralization is appropriate.” In re Hyundai and Kia GDI Engine Mktg.,
Sales Practices, & Prods. Liab. Litig., 412 F. Supp. 3d 1341, 1343 (J.P.M.L. 2019). We are not
persuaded under the present circumstances that the benefits of centralization outweigh the disruption
to the pending actions, some of which have been pending in federal court for two or three years.

        Defendants rely upon our previous decisions in other hernia mesh litigations5 to argue that
centralization is appropriate here. A grant of centralization though does not guarantee that we will
find centralization appropriate in another litigation alleging similar claims, and the Panel makes each
of its decisions based on the circumstances presented by a particular litigation at the time.6
Defendants also rely upon the history of those three MDLs in arguing that the federal cases alleging
defects in Covidien hernia mesh products will “balloon.” But the Panel has been “disinclined to take
into account the mere possibility of future filings in [its] centralization calculus.” In re Lipitor
(Atorvastatin Calcium) Mktg., Sales Practices & Prods. Liab. Litig., 959 F. Supp. 2d 1375, 1376
(J.P.M.L. 2013). And we are not persuaded that the number of cases filed in or removed to federal
court will substantially increase here. Defendants argue that plaintiffs’ counsel have been asserting
in national advertisements that Covidien hernia mesh products are defective, and they cite to hernia
mesh legal conferences that included sessions on Covidien hernia mesh products. But some of this
activity has been ongoing for at least three years, and we are presented with just twelve cases today.
The parties represent that more than 150 cases are now pending, but almost all have been filed in
state court, and most of those in Covidien LP’s home state of Massachusetts.

       Defendants argue that centralization will avoid inconsistent rulings, particularly on motions
to dismiss. We find this argument unconvincing here because the courts in most actions before the
Panel already have ruled on motions to dismiss.

       In these circumstances, we are of the view that there are alternatives to centralization
available to minimize any duplication in pretrial proceedings, including informal cooperation and


       5
                See In re Atrium Medical Corp. C-Qur Mesh Prods. Liab. Litig., 223 F. Supp. 3d
1355 (J.P.M.L. 2016); In re Ethicon Physiomesh Flexible Composite Hernia Mesh Prods. Liab.
Litig., 254 F. Supp. 3d 1381 (J.P.M.L. 2017); In re Davol, Inc./C.R. Bard, Inc., Polypropylene
Hernia Mesh Prods. Liab. Litig., 316 F. Supp. 3d 1380 (J.P.M.L. 2018).
       6
                Cf. In re Webloyalty.com, Inc., Mktg. & Sales Practices Litig. (No. II), 768 F. Supp.
2d 1365 (J.P.M.L. 2011) (denying centralization even though similar claims were the subject of an
earlier, closed MDL, the common defendant moved for centralization, and no defendant opposed
centralization, because the motion encompassed only two actions and the factual questions at issue
were not “sufficiently complex or numerous to justify Section 1407 transfer”).
             Case MDL No. 2953 Document 38 Filed 08/07/20 Page 3 of 4



                                                 -3-

coordination of these actions. See In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig.,
804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011) (“centralization under Section 1407 should be the last
solution after considered review of all other options”). The presence of common counsel here
should facilitate informal coordination of this relatively small number of actions. See In re
Cymbalta (Duloxetine) Prods. Liab. Litig., 65 F. Supp. 3d 1393, 1394 (J.P.M.L. 2014). Plaintiffs
in five of the twelve actions before the Panel are represented by the same law firm, and plaintiffs in
another two actions also share counsel. Defendants are represented by the same law firm in nine of
the actions.

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.




                                       PANEL ON MULTIDISTRICT LITIGATION




                                                       Karen K. Caldwell
                                                             Chair

                                       R. David Proctor               Catherine D. Perry
                                       Matthew F. Kennelly            Nathaniel M. Gorton
                                       David C. Norton
        Case MDL No. 2953 Document 38 Filed 08/07/20 Page 4 of 4



IN RE: COVIDIEN HERNIA MESH
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2953

                                      SCHEDULE A


          Central District of California

    NORTHRUP v. COVIDIEN, LP., ET AL., C.A. No. 5:20-00355

          Northern District of California

    JORDEN v. COVIDIEN, LP., ET AL., C.A. No. 3:19-05709

          Southern District of Florida

    DYE v. COVIDIEN LP, C.A. No. 0:18-61485

          Eastern District of Louisiana

    SINGLETARY, ET AL. v. COVIDIEN LP, ET AL., C.A. No. 2:19-13108

          District of Massachusetts

    MONROE v. MEDTRONIC, INC., ET AL., C.A. No. 1:20-10144

          Southern District of Mississippi

    OLIVER v. COVIDIEN SALES LLC, ET AL., C.A. No. 3:19-00795

          District of New Jersey

    SMITH v. COVIDIEN LP, C.A. No. 1:19-11981

          Southern District of New York

    GREEN v. COVIDIEN LP, C.A. No. 1:18-02939
    DUNHAM, ET AL. v. COVIDIEN LP, C.A. No. 1:19-02851
    DUNHAM v. COVIDIEN LP, C.A. No. 1:19-02855
    KRULEWICH, ET AL. v. COVIDIEN LP, C.A. No. 1:19-02857

          Western District of New York

    BLACK, ET AL. v. COVIDIEN, PLC, ET AL., C.A. No. 6:17-06085
